TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00422-CV



                                   Jeffrey T. Hanson, Appellant

                                                  v.

              NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
              NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
              NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
             NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
             NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
             NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
             NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
             NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
                       NNN 1 & 2 Met Center 23, LLC, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-12-002595, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Appellant Jeffrey T. Hansen has filed a motion to reinstate this appeal. Appellees

oppose the motion and have informed the Court that settlement negotiations have resulted in a

prospective settlement agreement approved by all key parties that, if finalized, will moot this appeal.

We deny the motion to reinstate and abate the appeal until May 2, 2014. All appellate deadlines will

be tolled during the period of abatement. The parties shall submit either a motion to reinstate or a

joint status report concerning the status of settlement negotiations no later than May 2, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: April 4, 2014




                                               2